994 So.2d 1189 (2008)
Thomas SIMON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-2859.
District Court of Appeal of Florida, Fourth District.
November 12, 2008.
Carey Haughwout, Public Defender, and Paul E. Petillo, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Sue-Ellen Kenny, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Burns v. State, 884 So.2d 1010, 1014 (Fla. 4th DCA 2004).
WARNER, FARMER, and DAMOORGIAN, JJ., concur.